Citation Nr: 1302031	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-14 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a right middle finger injury.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for right great toe onychomycosis.

6.  Entitlement to service connection for wide spread joint pain.

7.  Entitlement to service connection for right ankle sprain.

8.  Entitlement to service connection for a left ankle sprain.

9.  Entitlement to service connection for a right foot disorder.

10.  Entitlement to service connection for a left foot disorder.

11.  Entitlement to service connection for hearing loss.

12.  Entitlement to service connection for seasonal allergic rhinitis.

13.  Entitlement to an increased initial evaluation for degenerative joint disease of the acromioclavicular joint of the left shoulder, currently evaluated as 10 percent disabling.

14.  Entitlement to an increased initial evaluation for tinnitus, currently evaluated as 10 percent disabling.

15.  Entitlement to an increased initial evaluation for hypertension with hypertensive headaches, currently evaluated as noncompensable.

16.  Entitlement to an increased initial evaluation for facial and chest pityriasis alba rash, currently evaluated as noncompensable.

17.  Entitlement to an increased initial evaluation for herpes simplex virus II, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from January 1986 until January 2006. 

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  Jurisdiction of the claims file was subsequently transferred to the Atlanta, Georgia RO.

After the issuance of the March 2009 statement of the case (SOC), several private treatment records were submitted in February 2012.  The private treatment records were accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c)

The issues of entitlement to increased evaluations for degenerative joint disease of the acromioclavicular joint of the left shoulder, hypertension with hypertensive headaches, facial and chest pityriasis alba rash, and herpes simplex and entitlement to service connection for a right middle finger injury, a cervical spine disorder, right shoulder disorder, right great toe onychomycosis, wide spread joint pain, right ankle sprain, left ankle sprain, a right foot disorder, a left foot disorder, hearing loss, and seasonal allergic rhinitis are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On February 1, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim for entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  The evidence of record demonstrates that lumbar spine disorder likely manifested during the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id.

In the present case, the Veteran testified on the record at his February 1, 2012, Board hearing that he wished to withdraw the appeal for entitlement to an increased initial evaluation for tinnitus.  The Veteran has withdrawn the appeal for entitlement to an increased initial evaluation for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed. 


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2006 that fully addressed all notice elements.  The claim was readjudicated in a March 2009 statement of the case.  Accordingly, the duty to notify has been met.  Additionally, the RO obtained service treatment records, private treatment records, and reports of VA examinations.  The Veteran also submitted private treatment records and lay statements in support of his claim, and he presented testimony at a Board hearing.  

The Board has considered whether further development and notice under the VCAA or other law should be undertaken.  Given the favorable disposition of the claim in the decision below, further development would not result in a more favorable result for the Veteran or be of assistance to this inquiry.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd sub nom. Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Law and Analysis

The Veteran seeks service connection for a lumbar spine disorder.  Specifically, he argues that he was seen in sick call for his back and has had continuous pain since that time.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for service connection have been met and the appeal will be allowed.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under § 3.303(b), an alternative method of establishing the second and/or third Shedden elements is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  The United States Court of Appeals for Veterans Claims (Court) held that as long as the condition is noted at the time a Veteran was in service such noting need not be reflected in any written documentation, either contemporaneous to service or otherwise.  Id.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. Id.   

In this case, the private treatment records include a November 2009 record that notes mild degenerative disc disease of L5-S1.  As such, the Veteran has a current disability.  The remaining questions, therefore, are whether there is evidence of an in-service occurrence of an injury or disease and whether there is evidence of a nexus or relationship between the current disability and the in-service disease or injury. 

The Veteran's service treatment records document several complaints and treatment for back pain.  In February 1999, he was seen for back pain since the prior Friday, but he denied any injury.  The assessment was somatic posterior upper back pain and myofascial pain.  In March 2003, the Veteran was seen for complaints of back pain for two to three weeks, and he continued to receive treatment for back pain through April 2003.  The physician referred the Veteran to physical therapy and recommended that he be put on profile.  The records confirm that the Veteran received physical therapy from April 2003 until September 2003.  An October 2003 record also reflected complaints of back pain since he started running in January.  The physician recommended that he continue physical therapy.  An October 2003 radiology report found no significant abnormalities; however, the physician suggested a magnetic resonance imaging study (MRI) if the symptoms persisted.  In October 2003, the Veteran was placed on profile for chronic back pain.  In July 2005, the Veteran was again seen for low back pain.  In October 2005, the Veteran was treated for low back pain and was diagnosed with sacroiliitis, lumbar segmental dysfunction, and thoracic segmental dysfunction.  He was once again seen for his back in November 2005.

The final element is competent evidence of a nexus between the current degenerative disc disease and the back pain noted during service.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  However, as noted above, in certain cases, competent lay evidence may satisfy any of the required elements.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Evaluating the evidence in light of the criteria for service connection, the Board finds that the evidence is at an approximate balance for a finding of continuity of symptomatology.  In the present case, none of the medical records provide an opinion as to the etiology of the low back disorder.  However, the Veteran has provided testimony of continuous back pain since service.  In this regard, the Veteran is competent to testify as to her symptoms, including pain, as it is something of which he has personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge). 

The Board finds the Veteran's testimony of pain during service and continued pain after service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, the service treatment records confirm frequent treatment, including physical therapy, for the lumbar spine.  Additionally, in relating his history to physicians, the Veteran has been consistent in describing the onset of pain.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  For example, during service, the Veteran reported in October 2003 that his back pain began when he started running the prior January.  During the February 2006 VA examination, the Veteran reported having lumbar spine pain for several years with recurrent sprains, but no direct injury.  He indicated that he had seen a chiropractor over the years and received treatment with his primary care manager with conservative measure of rest, modified activity, and anti-inflammatory medications.  An October 2006 private treatment record noted the Veteran was seen for complaints of intermittent pain in the lower back for three to four years.  The Veteran reported the pain started while he did physical therapy (running) and noticed pain.  He indicated the pain sometimes went down the legs.  The Veteran also reported he was treated by a chiropractor a year prior while in the Air Force.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to obtain an actual nexus opinion as to the relationship between the degenerative disc disease and the low back pain noted during service.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In summary, there is sufficient evidence demonstrating symptoms of pain during service and continuing reports and treatment for pain for the low back since service until the present time.  Additionally, the private treatment records noted that there was degenerative disc disease.  Therefore, giving the Veteran the benefit of the doubt, the Board is of the opinion that there is enough evidence to support the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). Accordingly, service connection for lumbar spine disorder is granted. 


ORDER

The appeal for an increased initial evaluation for tinnitus is dismissed. 

Service connection for a lumbar spine disorder is granted.
REMAND

A preliminary review of the record discloses that further development is necessary.  Specifically, the duty to assist has not been satisfied.

As an initial matter, it appears there may be private medical records that have not yet been associated with the claims file.  Although the Veteran provided some treatment records from Conyers Family Practice and Piedmont Heart Institute, it is unclear whether complete records from these facilities have been obtained.  For example, a February 2009 record of Conyers Family Practice notes the presence of arthralgia of the shoulder and knees and states "do arthritic profile March 1st."  Records of the arthritic profile are not presently in the claims file.  Similarly, a June 2009 record from Conyers Family Practice noted complaints of swollen ankles, and the plan noted that the Veteran was scheduled for a left leg ultrasound at Rockdale on June 25, 2009.  The report of the ultrasound is not included in the claims file.  The Veteran has testified that he has treated all of his conditions with his primary care physician, so complete medical records are necessary to adjudicate the claims. 38 C.F.R. § 3.159. 


Increased Evaluation Claims

The Veteran was last afforded a VA examination in February 2009 in connection with his claims for an increased evaluation for degenerative joint disease of the acromioclavicular joint of the left shoulder, facial and chest pityriasis alba rash, herpes simplex, and hypertension and hypertensive headaches.  During the February 2012 Board hearing, the Veteran testified that his conditions had worsened.  Specifically, he explained that his left shoulder had decreased range of motion and daily achy pain and caused difficulty lifting and griping things.  He explained that he felt his herpes simplex had worsened, as the condition was spreading to different areas and it appeared once a month or once every other month.  Similarly, he testified that his facial and chest pityriasis alba rash had spread and that he now had a rough spot on his face and down his sides.  He described the condition as scaly and itchy.  He reported having his hypertension medication dosage switched frequently suggesting that the condition had worsened.  Additionally, the Veteran described daily headaches requiring him to lie down in a dark room.  The Veteran further testified that his headaches have even caused him to miss work on occasion.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Accordingly, more recent VA examinations are required to determine the current severity of the Veteran's service-connected disabilities.  


Hearing Loss

Under 38 C.F.R. § 3.385, hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. Id.  

Although the Veteran was afforded a VA examination in January 2006, at that time he had normal hearing.  Since then, the Veteran testified that his hearing had worsened.  The Veteran is competent to report the presence of decreased hearing; however, without any audiometric findings, the Board is unable to determine whether the Veteran has a hearing loss disability in accordance with 38 C.F.R. § 3.385.  Accordingly, another VA examination to assess the current level of hearing acuity should be obtained.  


Allergic Rhinitis

Although the Veteran was provided a VA examination in February 2006, this examination is not adequate to rate the claim for allergies.  Specifically, although the examiner diagnosed the Veteran with seasonal allergic rhinitis, no opinion as to the etiology of the condition was provided.  See 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Accordingly, another VA examination is warranted to determine whether the current allergic rhinitis was caused or aggravated by service. 


Right Great Toe and Right Middle Finger

Concerning the claims for service connection for the right great toe and right middle finger, the Board is of the opinion that another VA examination is necessary.  Although the Veteran was afforded a VA examination in February 2006, the examiner merely concluded that the right toe onychomycosis was resolved and that there were no objective findings concerning the right middle finger.  However, the Veteran testified that his toe continued to turn brown and fall off after service.  He explained that this happened once or twice a year.  Similarly, the Veteran testified that his right middle finger would flare-up two to three times a year.  During flare-ups, the finger became swollen resulting in him being unable to bend the finger or grasp objects.  

In other words, the right great toe and right middle finger have periods of active flare-up.  See Ardison v. Brown, 6 Vet. App. 405 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675 (1992)(finding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").  As the prior VA examination was not during an active flare-up, another VA examination is necessary to determine whether or not there are any current disabilities related to the right great toe and right middle finger.  See 38 C.F.R. § 4.2; see McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  

The RO/AMC should also specifically request complete medical records from the Conyers Family Practice, Piedmont Heart Institute and Rockdale and associate these records with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After the above development has been completed, the RO/AMC should schedule the Veteran for an audiological examination to determine the nature, extent, onset and etiology of the Veteran's hearing loss.  Any and all indicated evaluations, including audiometric and speech recognition using the Maryland CNC, should be performed.  The examiner must be provided with the claims folder for review. 

The examiner should opine whether it is at least as likely as not (i.e., at least a 50 percent probability or more) that any current hearing loss is related to an event, injury or disease in service, including the claimed in-service acoustic trauma.  

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. 

3.  After any records requested above have been obtained, schedule the Veteran for a VA examination for the purpose of determining the etiology of the claimed seasonal allergic rhinitis.  The examiner should conduct all testing and evaluation needed to make this determination and report all findings in detail.  Following a review of the claims file and examination of the Veteran, the examiner is asked to address the following: 

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed allergies, including the seasonal allergic rhinitis noted in February 2006, are related to the service.  The examiner must consider the Veteran's lay reports of symptoms during service.   

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. 

4.  After any records requested above have been obtained, schedule the Veteran for a VA foot examination to determine the nature and current etiology of his right great toe.  If possible, the examination should be scheduled during a flare-up of the Veteran's condition.  The examiner should conduct all testing and evaluation needed to make this determination and report all findings in detail.  Following a review of the claims file and examination of the Veteran, the examiner is asked to address the following:

(a)  What current disability or disabilities of the right great toe are present?

(b)  For any disability diagnosed above, is it at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is related to the Veteran's active service?  The examiner should comment on the September 2001 and October 2002 service treatment records that document treatment for the right great toe. 

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. 

5.  After any records requested above have been obtained, schedule the Veteran for a VA hand examination to determine the nature and current etiology of his right middle finger.  If possible, the examination should be scheduled during a flare-up of the Veteran's condition.  The examiner should conduct all testing and evaluation needed to make this determination and report all findings in detail.  Following a review of the claims file and examination of the Veteran, the examiner is asked to address the following:

(a)  What current disability or disabilities of the right middle finger are present?

(b)  For any disability diagnosed above, is it at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is related to the Veteran's active service?  The examiner should comment on the May 2004 service treatment records that document a diagnosis of right middle finger proximal interphalangeal joint dislocation. 

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. 

6.  After any records requested above have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his left shoulder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left shoulder. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  After any records requested above have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his herpes simplex.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected herpes simplex.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

8.  After any records requested above have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected hypertension.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

9.  After any records requested above have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his hypertensive headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected hypertensive headaches.  The examiner should provide an opinion as to whether the Veteran experiences any characteristic prostrating headache attacks, and if so, the examiner should describe the frequency of the prostrating headaches.  The average length of a prostrating headache should also be identified. 

The examiner is further requested to provide an opinion as to whether the Veteran's headaches are productive of severe economic inadaptability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

10.  After any records requested above have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his facial and chest pityriasis alba rash.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected pityriasis alba rash.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

11.  The RO/AMC should take any additional development action it deems proper with respect to the claim, including the conduct of any appropriate VA examinations.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


